Citation Nr: 0334240	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  99-25 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for arthritis of 
the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to June 
1974.   

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002).  Although the veteran initially 
requested a Board hearing at the RO, he withdrew that request 
in September 2003.


FINDINGS OF FACT

1.  Service connection for degenerative joint disease was 
initially denied by a July 1983 rating decision; a notice of 
disagreement was not received to initiate an appeal from that 
determination.  

2.  By rating decision in November 1990, the RO denied a 
request by the veteran to reopen his claim; a notice of 
disagreement was not received to initiate an appeal from that 
determination.  

3.  Certain evidence received since the November 1990 rating 
decision bears directly and substantially upon the issue of 
entitlement to service connection for degenerative joint 
disease of the cervical spine, is not cumulative, and is so 
significant that it must be considered in order to fully 
decide the merits of the claim.  

4.  Degenerative joint disease of the cervical spine was not 
manifested during the veteran's active duty service or within 
one year of discharge from service, nor is degenerative joint 
disease of the cervical spine otherwise related to the 
veteran's service or to any injury during service.   




CONCLUSIONS OF LAW

1.  The November 1990 rating decision is the most recent 
final denial of the veteran's claim of entitlement to service 
connection for degenerative joint disease of the cervical 
spine.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the November 1990  rating 
decision denying service connection for degenerative joint 
disease of the cervical spine is new and material, and the 
claim for that benefit has been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).  

3.  Degenerative joint disease of the cervical spine was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, private 
and VA medical records, reports of VA medical examinations, 
and testimony and correspondence from the veteran.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  In a November 2003 statement, the veteran's 
representative indicated that the veteran did not have any 
additional evidence to submit in support of his claim.  Under 
these circumstances, no further action is necessary to assist 
the claimant with the claim.  

Moreover, in January and April 2003 letters,  the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Furthermore, the claimant 
has been notified of the applicable laws and regulations 
which set forth the criteria for reopening claims which were 
subject to prior final denials.  The discussions in the 
rating decision, statement of the case, supplemental 
statements of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

Pursuant to 38 U.S.C.A. § 5103(a), upon receipt of a complete 
or substantially complete claim, VA must notify the claimant 
and claimant's representative, if any, of any information or 
evidence which has not already been provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(b) 
further provides that if such information or evidence is not 
received by VA within one year from the date of VA's notice 
to the claimant under 38 U.S.C.A. § 5103(a), no benefit may 
be paid or furnished by reason of the claimant's application.  
One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  However, in the present case the record shows that 
the veteran's representative reported in November 2003 that 
all the facts had been previously presented.  Additionally, a 
September 2003 report of contact indicated that the veteran 
desired that his case be sent to the Board as soon as 
possible.  Under the circumstances of this case, the Board 
therefore finds that there is no prejudice to the appellant 
as a result of any legal deficiency in the VCAA notice 
furnished pursuant to the invalidated regulation and that no 
useful purpose would be served by further delaying appellate 
review to provide corrected notice that the appellant has one 
year to provide additional information or evidence.  It is 
clear from communications from the appellant and the 
appellant's representative that they seek appellate review 
without further delay.  

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for cervical 
spine arthritis..

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The Board notes here that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet. App. 462 (1994).

The veteran's claim was originally denied by rating decision 
dated in July 1983.  The RO found that there was no evidence 
of degenerative joint disease of the cervical spine in the 
service medical records and that the first evidence of a 
cervical spine problem was in 1980.  The veteran did not 
appeal this decision which became final.  38 U.S.C.A. 
§ 7105(c).  An attempt to reopen his claim was denied by 
rating decision in November 1990.  The veteran also did not 
file a notice of disagreement to initiate an appeal from that 
determination, and the November 1990 rating decision also 
became final.  38 U.S.C.A. § 7105(c).    

Review of the record in connection with the present appeal 
reveals that the RO did reopen the veteran's claim, but it 
then denied the claim on the merits.  Although the RO 
determined that new and material evidence was received to 
reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

In reviewing the claim under the new and material evidence 
analysis, the Board first notes that the evidence received 
since the November 1990 rating decision consists of VA and 
private medical records including many duplicates of evidence 
previously received.  This evidence documents the current 
existence of degenerative joint disease of the cervical spine 
and is not new and material.  Additional evidence which 
consists of records of post-service treatment that do not 
indicate in any way that a condition is service-connected is 
not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 
(1993).

Significantly, however, also received was an October 1999 VA 
clinical record which includes the impression of history of 
cervical spondylosis possibly secondary to head and neck 
injury in 1974.  This record provides competent evidence 
suggesting a link between the currently existing cervical 
spine disability and the veteran's active duty service.  The 
Board believes that this evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  As new and material evidence has been received, 
the claim has been successfully reopened.  

The Board will now review the claim on the merits based on 
all of the evidence of record, both old and new.  Since the 
RO has already considered the claim on the merits, there is 
no prejudice to the veteran by the Board also proceeding with 
a merits review at this time.  Bernard v. Brown, 4 Vet.App. 
384 (1993).

Entitlement to service connection for degenerative joint 
disease of the cervical spine.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

At this point the Board stresses that although the veteran 
may testify as to symptoms, questions of medical causation 
must be addressed by trained medical personnel.  Neither the 
veteran, his representative, nor the Board are competent to 
offer opinions as to medical etiology.  See generally 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Turning to the record, the competent evidence of record 
demonstrates that the veteran currently experiences 
degenerative joint disease of the cervical spine.  The fact 
that he currently suffers from this disorder has been 
established by medical personnel and is not in question.  The 
issue on appeal, therefore, revolves around the question the 
cause or etiology of this disability.  

The evidence which supports the veteran's claim consists of 
private and VA clinical records which include references to 
neck pain which began during active duty.  Additionally, in 
June 1990, a VA physician opined that the veteran's cervical 
spine symptoms were the result of a head injury in 1974 at 
which time the veteran also injured his neck.  In October 
1999, a VA neurologist opined that the veteran had a history 
of cervical spondylosis which was possibly secondary to a 
1974 head and neck injury.  Significantly, however, these 
opinions were based in large part on a self-reported history 
by the veteran.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  There is no evidence indicating that any of these 
opinions were based on a review of all the evidence in the 
claims file.  

Service medical records appear to document a motorcycle 
accident in October 1973 which required treatment for a left 
knee bruise.  There was no mention of any head injury.  A May 
1974 service medical record notes that the veteran fell off a 
bicycle, striking his chin and sustaining abrasions to the 
right cheek and left hand.  The veteran reported that he was 
knocked unconscious.  The impressions were concussion and 
abrasion of the chin.  X-rays of the skull were reported to 
be negative with no fracture of the mandible visualized.  
Subsequent clinical records document headaches with an 
impression of post-concussion.  In late May 1974, he was seen 
at a dental clinic with continuing complaints related to pain 
with chewing and yawning.  It was subsequently felt that the 
veteran had suffered a fracture of the mandible.  None of 
these clinical records refer to any complaints or findings 
related to the cervical spine.  Clinical evaluation of the 
spine was normal at that time of the service separation 
examination which was conducted in June 1974.  Lower back 
pain which had been present since 1968 was noted, but there 
was no mention of cervical pain.  The fact that the veteran 
suffered a head injury as a result of the bicycle accident is 
well documented.  However, the Board believes that the 
detailed service medical records related to the accident and 
subsequent medical care are significant for the lack of any 
evidence of an injury to the cervical spine.  If the accident 
had included injury to the cervical spine, it would be 
reasonable to expect that these contemporaneous medical 
records would reflect complaints and clinical and x-ray 
findings related to such an injury.  However, they do not. 

Another fact which weighs against the claim is that prior to 
the submission of his initial application for compensation in 
September 1981, the veteran noted various causes for his neck 
injury including weight lifting (November 1980), a football 
injury (January 1981 private medical record), an industrial 
accident (April and May 1981 private medical records), and a 
fall from a ladder (July 1981 private medical record).  In 
other words, the veteran has reported various possible 
injuries which might have given rise to his current cervical 
spine disability.  

The Board further notes that a  January 2000 VA examination 
was conducted, in part, to determine the etiology of the 
degenerative joint disease of the cervical spine.  The 
veteran informed the examiner that he had not problems with 
his cervical spine until late 1973 or early 1974 when he fell 
off a bike landing on his chin.  The veteran reported that he 
had pain in the neck since the accident.  The examiner 
indicated that he had examined the veteran's claims file and 
diagnosed the presence of severe multi-level degenerative 
disc disease of the cervical spine.  With regard to the 
etiology of the disability, the examiner noted that early 
records indicated an absence of any continuous pain referable 
to the neck beginning at the time of the accident reported by 
the veteran.  The examiner noted that the veteran was able to 
function in physically demanding jobs after his discharge 
from active duty.  The examiner found inconsistency as to the 
true onset of the neck pain based on a review of the record 
when compared with the veteran's self-reported history.  The 
examiner also noted that a report of a March 1975 VA 
examination failed to mention any neck involvement other than 
head injury and headaches.  The examiner opined that the 
multi-level degenerative process was degenerative cervical 
spondylosis with classic findings of hypertrophic lipping and 
spurring.  The examiner specifically opined that the ongoing 
degenerative process was not related to an injury sustained 
by the veteran in 1974 while on active duty.     

Based on the above, the Board finds the preponderance of the 
evidence demonstrates that service connection is not 
warranted for degenerative joint disease of the cervical 
spine.  The Board places greater probative weight on the 
findings of the examiner who conducted the January 2000 VA 
examination and determined that there was no link between the 
currently existing degenerative joint disease of the cervical 
spine and the veteran's active duty service over the opinion 
promulgated in June 1990 by the VA physician.  The Court has 
held that a fully informed decision, based on objective 
documentation and review of all relevant records is more 
probative than an examination based on related history or 
memory.  See Rollings v. Brown, 8 Vet. App. 8 (1995); Owens 
v. Brown, 7 Vet. App. 429 (1995).  

Additionally, the Board notes the October 1999 opinion to the 
effect that the cervical spondylosis was "possibly" 
secondary to the head injury is speculative on its face.  The 
Court has held that medical opinions, which are speculative, 
general or inconclusive in nature, cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996). 

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Cervical spine 
arthritis was not manifested during service or for a number 
of years thereafter.  Moreover, while there is no doubt that 
he suffered injuries as a result of the 1974 inservice 
bicycle accident,  the record includes persuasive medical 
evidence which expressly disassociates his current cervical 
spine disorder from the 1974 injury.  It cannot therefore be 
said that the evidence otherwise establishes that current 
cervical spine disability is related to service pursuant to 
38 C.F.R. § 3.304(d).  The Board understands the veteran's 
contentions and acknowledges the fact that the inservice 
bicycle accident is documented.  However, the record contains 
the highly persuasive January 2000 opinion by a trained 
orthopedic surgeon which is based not only on examination of 
the veteran, but also on a review of the veteran's records.  
This examiner acknowledged the 1974 injury, but was 
nevertheless of the opinion that the veteran's current 
cervical spine disorder is not causally related to that 
injury.  This opinion is supported by a detailed rationale 
with reference to the evidence of record.  The Board is 
therefore compelled to conclude that the weight of the 
evidence is against the veteran's claim.  It follows that 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for degenerative joint 
disease of the cervical spine has been reopened.  The appeal 
is granted to that extent.  

However, entitlement to service connection for degenerative 
joint disease of the cervical spine is not warranted.  To 
this extent, the appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



